Citation Nr: 0115360	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  98-15 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a chronic 
psychiatric disorder to include schizoaffective disorder and 
schizophrenia.  


WITNESSES AT HEARING ON APPEAL

Appellant, his mother, and stepfather



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1984 to 
October 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision which 
denied service connection for a chronic psychiatric disorder 
to include, schizoaffective disorder and schizophrenia.  The 
Board remanded the case in January 1999 in order to schedule 
a personal hearing before a traveling member of the Board 
(i.e. Travel Board hearing).  Such hearing was conducted in 
November 2000 and the case was returned to the Board in 
January 2001.  

The Board notes that service connection was previously denied 
for a psychiatric condition in an unappealed April 1993 RO 
decision which became final.  A review of the January 1996 
decision currently on appeal shows that the RO denied the 
claim of entitlement to service connection for a chronic 
psychiatric disorder without reference to either finality of 
the prior denial or the requirements for reopening a 
previously disallowed claim.  As such, the Board must make an 
independent determination of whether the new and material 
evidence requirement has been met; regardless of whether the 
RO adjudicated the claim on the merits.  See Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board were to adjudicate the claim on the 
merits without resolving the new and material evidence issue, 
its actions would violate its statutory mandate set forth in 
38 U.S.C.A. §§ 7105 (b) and 5108.  Id.  Accordingly, the 
Board finds that the issue is properly characterized as it 
appears on the cover page of this decision.  








FINDING OF FACT

In an April 1993 decision, the RO denied service connection 
for a chronic psychiatric disorder and the veteran did not 
appeal the decision.  Evidence received since the 1993 
determination by the RO includes some evidence which is 
neither cumulative nor redundant and which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  


CONCLUSION OF LAW

New and material evidence has been submitted to reopen a 
claim for service connection for a chronic psychiatric 
disorder.  38 U.S.C.A. §§ 5108, 7105 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. Law, No. 106-475 § 4, 114 
Stat. 2096, 2098-99 (2000)(to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. § 3.156 (2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from January 1984 to 
October 1985.  A review of his service medical records 
reveals that on entrance examination in January 1984, the 
veteran's psychiatric system was listed as clinically normal.  
A September 1985 report of mental status evaluation reflects 
no psychiatric diagnosis.  It was noted that the veteran was 
psychiatrically cleared for administrative action as deemed 
appropriate by command.  The September 1985 discharge 
examination was negative for abnormalities of the veteran's 
psychiatric system.  On the accompanying medical history 
report, the veteran noted a history of frequent trouble 
sleeping; depression or excessive worry, and nervous trouble.  
Service personnel records dated in September 1985 reflect 
that the veteran was recommended for separation from active 
duty due to being absent without leave and having a lack of 
demonstrated potential.  

Records from J.P. Lane, M.D. dated from January 1987 to 
January 1988 show that the veteran described emotional 
difficulties relating to a break-up with his girlfriend.  

Private medical records dated from March 1988 to September 
1988 note that the veteran was seen for emotional problems 
stemming from a break-up with his girlfriend.  The diagnosis 
was adjustment reaction with depressed mood.  Individual 
therapy and psychotherapeutic medication were recommended.  

A July 1989 private hospital record shows that on mental 
status examination, the veteran was very suspicious and 
paranoid, and demonstrated some loosening of associations.  
It was noted that he had no insight into his condition and 
his judgment was poor.  The veteran was discharged against 
medical advice.  The final diagnosis was schizophrenia, 
paranoid type.  His prognosis was guarded.  

Private treatment records dated from July 1989 to October 
1990 show that the veteran reported that he began 
experiencing paranoia 2 years ago which was related to a 
relationship problem.  A July 1989 record notes the 
diagnostic impression was schizophreniform disorder, rule out 
schizophrenia, rule out schizoaffective disorder, and rule 
out major depression with psychotic features.  Anti-psychotic 
drugs were prescribed.  Later records note some improvement 
in his symptoms.  

Private treatment notes dated from January 1990 to January 
1993 show that Hayne McMeekin, M.D, treated the veteran for 
psychiatric complaints.  A December 1990 record reveals that 
the veteran was referred to Dr. McMeekin with auditory 
hallucinations, rapid mood swings, and rages.  The veteran 
indicated that he had a long history of psychiatric problems 
starting from his military time.  An October 1992 record 
notes a discharge diagnosis of schizoaffective disorder.  It 
was noted that he became psychotic, delusional, and had to be 
hospitalized after he discontinued his medication.  Another 
record dated in October 1992 shows the veteran's presenting 
complaint was "hearing voices" and "wanting to kill 
himself".  The doctor noted that the veteran had a history 
of a chronic psychotic illness.  On examination, it was noted 
that no evidence of hallucinations, delusions, or any real 
psychosis was shown.  The diagnostic impression was stress 
situation in an unsophisticated person.  Other records show 
treatment and medication management for psychiatric 
complaints.  

In January 1993, the veteran filed a claim for service 
connection for a "personality problem and a chemical 
imbalance".  

In an April 1993 decision, the RO denied the veteran's claim 
for service connection for a schizoaffective disorder.  The 
veteran was notified of this decision by letter dated in 
April 1993, and he did not perfect an appeal.  Evidence 
submitted subsequent to this decision is summarized below.  

In an April 1994 statement, Dr. McMeekin indicated that he 
began seeing the veteran in November 1990 when he presented 
in a psychotic and agitated state.  The doctor related that 
the veteran had auditory hallucinations, delusions, and was 
not sleeping.  It was noted that he was treated medically 
with Lithium, antidepressants and anti-psychotics.  Dr. 
McMeekin indicated that the veteran's illness progressed 
slowly and he was eventually unable to continue working.  The 
doctor noted that the veteran reported that his illness began 
during service when he was hearing voices and was very 
paranoid.  The veteran reported to him that he was afraid to 
tell anyone about his symptoms at that time.  

In an October 1994 statement, Dr. McMeekin indicated that he 
had known the veteran essentially since he came from the 
service.  The doctor related that the veteran was psychotic 
at that time but was given an administrative discharge from 
the military.  It was noted that his diagnosis was 
schizoaffective disorder for which he was prescribed Lithium, 
Risperadal, and an antidepressant.  

In a November 1995 statement, Dr. McMeekin related that the 
veteran was hearing voices and had other signs of psychotic 
illness before he left active service but his description of 
symptoms were not believed.  The doctor indicated that he 
continued to experience psychotic symptoms after his 
discharge.  Dr. McMeekin opined that the veteran's illness 
became manifest during the time of active service.  

In November 1995, the RO received a statement signed by 20 
individuals which described that the veteran had no physical 
or mental conditions before entering the military.  It was 
noted that when he was released from service, he was very 
sick and distraught and would need medical care for the rest 
of his life for his condition.  

In November 1995 and December 1995, the RO received 
statements from various individuals regarding the veteran's 
claim for service connection.  The veteran's siblings, 
mother, and stepfather indicated that the veteran was healthy 
before entering the military but was very sick and had 
problems being around others after his discharge from 
service.  One of the veteran's sisters indicated that 
following his discharge from active duty, he experienced mood 
swings, had auditory and visual hallucinations, and was 
verbally abusive.  The veteran's former employer noted that 
he was a good worker prior to his enlistment in the Army; 
however, he was unable to perform on the job after his 
service discharge.  

Copies of a medical text were received by the RO in December 
1995.  The text contained general information regarding 
symptoms and treatment of schizophrenia.  

In December 1995, the RO received a statement from an 
individual who stated that he served in the Army with the 
veteran.  He indicated that one month prior to his discharge, 
the veteran told him that he was hearing voices, was very 
depressed, and was sleeping a lot.  He related that he had no 
contact with the veteran following his discharge from active 
duty.  

During the November 2000 Travel Board hearing, the veteran 
testified regarding several medications that he took to treat 
symptoms of schizophrenia, depression, and panic disorder.  
The veteran indicated that his current diagnosis was 
schizoaffective disorder.  He stated that his symptoms 
included withdrawal from others, decreased energy, 
hallucinations, and delusions.  The veteran said that his 
psychiatric symptoms began in June or July 1985 with feelings 
of depression.  He related that he knew of no event which 
precipitated his psychiatric symptoms during service.  The 
veteran noted that he was charged with being absent without 
leave and his symptoms increased.  He testified that he was 
seen by a military doctor who made no recommendations 
regarding treatment for his complaints and failed to note the 
veteran's descriptions of symptoms in the medical records.  
The veteran's mother testified that the veteran behaved 
strangely when he came home on leave and his condition 
appeared worse after discharge from the military.  The 
veteran related that he was seen by Dr. Gerald Lane who 
prescribed Triavil in 1986.  He received treatment from 
additional doctors through the years and began treatment with 
Dr. McMeekin in the late 1980's.  His stepfather testified 
that the veteran did not receive treatment for his 
psychiatric condition for close to two years following his 
service discharge.  



II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
psychoses, if manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

The RO denied service connection for a chronic psychiatric 
disorder in April 1993, and the veteran did not perfect an 
appeal from that determination.  Thus, the 1993 RO decision 
is considered final, with the exception that the claim may be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New and 
material evidence means evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156; Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

Evidence considered at the time of the 1993 RO decision 
included service medical records which were negative for a 
diagnosis of a chronic psychiatric disorder.  The RO also 
considered post-service medical records showing treatment for 
emotional difficulties following a break-up with his 
girlfriend.  Additional records note diagnoses such as 
adjustment reaction with depressed mood, schizophreniform 
disorder, rule out schizophrenia, rule out schizoaffective 
disorder, and rule out major depression with psychotic 
features.  The RO also considered private medical records 
which showed treatment and medication management from Dr. 
McMeekin beginning in 1990.  The diagnosis was 
schizoaffective disorder.  The claim for service connection 
was denied on the basis that his psychiatric disorder was not 
shown in service nor was it shown to be present to a 
compensable degree within the year following discharge from 
active duty.  

Evidence submitted since the 1993 RO decision included copies 
of a medical text which contains generic information 
regarding the symptoms and treatment of schizophrenia.  
Although such evidence is new, since it was not previously 
submitted to VA decisionmakers, it is not material as it does 
not show that the veteran's psychiatric disorder was present 
during service or to a compensable degree within the year 
following discharge from active duty.  Thus, such evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge, supra.

Other evidence submitted since the 1993 RO decision includes 
testimony and lay statements from the veteran, and his 
friends and relatives, regarding his psychiatric condition 
and a claimed relationship to service.  In addition, the 
veteran submitted several statements from Dr. McMeekin, which 
recount the veteran's claim that his psychiatric condition 
became manifest during service.  The doctor noted in 
statements dated in 1994 and 1995 that he had known the 
veteran essentially since he returned home from service and 
believed that his psychiatric illness began during active 
duty.  Considering the contents of these records, the Board 
finds that they are new, not merely cumulative or redundant.  
They are also material, as they are so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R.§ 3.156(a).  As new and material 
evidence has been submitted, the claim of service connection 
for a chronic psychiatric disorder is reopened.  To the 
extent that new and material evidence has been submitted and 
the claim of service connection for a chronic psychiatric 
disorder should be reopened, the claim is granted.  



ORDER

New and material evidence has been submitted to reopen the 
claim of service connection for a chronic psychiatric 
disorder, and the claim is reopened.  



REMAND

The veteran claims that service connection for a chronic 
psychiatric disorder is warranted.  The Board finds that 
there is a further VA duty to assist the veteran in 
developing the facts pertinent to his claim.  38 C.F.R. 
§§ 3.103, 3.159 (2000).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim 
that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

Under the circumstances of this case, and in view of the 
duty imposed by the Veterans Claims Assistance Act, the 
Board finds that additional development of the evidence in 
this case is warranted.  

In this regard, the RO should obtain all outstanding service 
personnel records pertaining to the veteran, including any 
additional records related to the veteran's disciplinary 
problems during service.  Any service medical records, not 
already on file, should also be obtained.  

In addition, the RO should obtain and associate with the 
claims file any outstanding private medical records related 
to his psychiatric condition, including any additional 
clinical records from Dr. McMeekin.  

Thereafter, the RO should arrange for the veteran to undergo 
VA examination to obtain a medical opinion, based on 
examination of the veteran and review of the claims file, as 
to the exact nature of the veteran's current psychiatric 
disorder and whether there is a medical relationship between 
any current psychiatric condition and the veteran's active 
military service.  

The veteran may furnish additional evidence and argument, on 
the issues the Board has remanded, while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  


Accordingly, this issue is hereby REMANDED to the RO for the 
following action:  


1.  The RO should contact the National 
Personnel Records Center, to obtain 
complete copies of all service medical 
and personnel records from the veteran's 
period of active duty.  All responses and 
records obtained should be associated 
with the veteran's claims file.  

2.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran's psychiatric condition.  This 
should specifically include clinical 
records from Dr. McMeekin, which are not 
already on file.  The pertinent medical 
records referred to by the veteran at the 
November 2000 hearing should also be 
obtained.  If any requested records are 
not available, or the search for any such 
records otherwise yields negative results 
that fact should clearly be documented in 
the claims file and the veteran should be 
duly notified.  

3.  After all records are added to the 
claims folder, the veteran should undergo 
a VA psychiatric examination to determine 
the exact nature and etiology of his 
current psychiatric disability.  Based on 
examination findings, historical 
evidence, and medical principles, the 
examiner should provide a medical 
opinion, with full rationale as to the 
degree of likelihood that a current 
psychiatric disability is related to any 
incident of service.  In giving such 
opinion, the examining psychiatrist 
should specifically comment on the 
statements offered by Dr. McMeekin.  

4.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed with 
respect to the veteran's claims for 
service connection.  

5.  Thereafter, the RO should review the 
claim for service connection for a 
psychiatric disorder.  If the claim 
remains denied, the veteran should be 
provided with a supplemental statement of 
the case, and given the opportunity to 
respond, before the case is returned to 
the Board.  


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the RO's to provide expeditious 
handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

